Exhibit 10.11
THE AMENDED AND RESTATED
BORGWARNER INC.
MANAGEMENT INCENTIVE BONUS PLAN
1. Purposes
     The purposes of The BorgWarner Inc. Management Incentive Bonus Plan,
amended effective as of December 31, 2008 are (a) to assist the Corporation in
attracting and retaining in the employ of the Corporation and its Subsidiaries
individuals of outstanding competence, and (b) to provide performance incentives
for officers, executives and other key employees of the Corporation and its
Subsidiaries.
2. Definitions
     Unless otherwise required by the context, the terms used in this Plan shall
have the meanings indicated in this Section 2.
     BENEFICIARY: As applied to a Participant, a person or entity (including a
trust or the estate of the Participant) designated in writing by the
Participant, on such forms as the Committee may prescribe, to receive an award
made to the Participant by the Committee but not paid prior to the Participant’s
death;
     BOARD or BOARD OF DIRECTORS: The Board of Directors of the Corporation.
     COMMITTEE: The committee designated to administer the Plan pursuant to the
provisions of paragraph 4.01.
     CORPORATION: BorgWarner Inc., a Delaware corporation, its successors and
assigns.
     PARTICIPANT: An employee of the Corporation or of a subsidiary regularly
employed on a full-time basis, including an officer or director, who is approved
by the Committee as eligible to participate in the Plan and who, in the opinion
of the Committee, is in a position to make significant contributions to the
earnings of the corporation or of a Subsidiary.
     PLAN: The BorgWarner Inc. Management Incentive Bonus Plan, as from time to
time amended.
     SUBSIDIARY: A corporation or other form of business association of which
shares (or other ownership interests) having more than 50% of the voting power
are owned or controlled, directly or indirectly, by the Corporation.
3. Scope
     The Plan shall apply to the Corporation and Subsidiaries which have not
been specifically excluded by the Board of Directors. The Plan is effective as
of January 1, 1994 and amended and restated as of January 31, 2008.

 



--------------------------------------------------------------------------------



 



4. Administration
     4.01 The Plan shall be administered by a committee of three or more persons
selected by the Board of Directors from its own membership, which shall be the
Compensation Committee of the Board of Directors unless another committee of the
Board shall be designated by the Board.
     4.02 The Committee shall have full power to interpret and administer the
Plan and full authority to act in determining who shall be Participants in the
Plan, the amount to be awarded to each Participant, and the conditions, form,
manner, time and terms of payment of awards. The interpretations by the
Committee of the terms and provisions of the Plan and the administration
thereof, and all action taken by the Committee, shall be final, binding and
conclusive on the Corporation’s stockholders, the Corporation, its Subsidiaries,
all Participants and employees, and upon their successors and assigns, and upon
all other persons claiming under or through any of them.
     4.03 The Committee may adopt such rules and regulations, not inconsistent
with the provisions of the Plan, as it deems necessary (i) to determine
participation in the Plan, the amount to be awarded to each Participant, the
conditions, form, manner, time and terms of payment of such awards and (ii) to
administer the Plan, and may amend or revoke any such rule or regulation.
     4.04 Except as otherwise provided under Delaware General Corporation Law,
and without limiting the rights and powers of the Corporation under such Law,
members of the Board of Directors and members of the Committee acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and on written reports by the certified public accountants of the
Corporation and shall incur no liability except from gross negligence or willful
misconduct in the performance of their duties.
5. Participant Awards
     5.01 Participation. The determination of the Participants eligible to
receive awards for any fiscal year shall be made by the Committee after
consultation with the officers of the Corporation. The Committee, in its sole
discretion, may refrain from making an award to any Participant who has
voluntarily or involuntarily left his or her employment with the Corporation or
any Subsidiary or has given notice of intention to leave before the award is
actually made.
     5.02 Awards. The determination of an award to a Participant for a fiscal
year shall be made by the Committee after consultation with officers of the
Corporation. The total amount awarded for any fiscal year shall not exceed such
limitations as may from time to time be established by the Committee.
     5.03 Form of Awards. Awards shall be made in cash payable immediately after
the award shall have been made but in no event later than March 15th of the
calendar year following the calendar year the Award is made.

2



--------------------------------------------------------------------------------



 



6. General
     6.01 Neither the adoption of the Plan nor its operation, nor any booklet or
other document describing or referring to the Plan, or any part thereof, shall
confer upon any Participant any right to continue in the employ of the
Corporation or any Subsidiary or shall in any way affect the right and power of
the corporation or any Subsidiary to dismiss or otherwise terminate the
employment of any Participant at any time for any reason with or without cause.
If the Corporation shall terminate the employment of a Participant for any
reason, whether or not for cause, the Corporation shall incur no liability to
the Participant due to the inability of the Participant by reason of such
termination to receive payment of any award under the Plan or to be eligible
thereafter for any award under the Plan.
     6.02 By accepting any benefits under the Plan, each Participant shall be
conclusively deemed to have indicated his acceptance and ratification of, and
consent to, all provisions of the Plan and any action or decision under the Plan
by the Corporation, the Board of Directors or the Committee.
     6.03 Appropriate provision shall be made for all taxes which the
corporation requires to be withheld from awards under the laws of governmental
authority, whether Federal, state or local and whether domestic or foreign.
     6.04 (a) No rights under the Plan shall be assignable, either voluntarily
or involuntarily by way of encumbrance, pledge, attachment, levy or charge of
any nature (except as may be required by state or federal law). Notwithstanding
anything in the Plan to the contrary, a Participant may designate a Beneficiary
or receive an award made to the Participant by the Committee but not paid prior
to the Participant’s death. A Beneficiary shall be paid an award at the same
time and in the same manner as it would have been paid to the Participant.
             (b) Nothing in the Plan shall require the Corporation or any
Subsidiary to segregate or set aside any funds or other property for the purpose
of paying any portion of an award. No Participant or other person shall have any
right, title or interest in any amount awarded under the Plan prior to payment
thereof, or in any property of the Corporation or its Subsidiaries or affiliated
corporations.
     6.05 Headings are given to the sections of the Plan solely as a convenience
to facilitate reference; neither such headings nor numbering or paragraphing
shall be deemed in any way material or relevant to the construction of the Plan
or any provision thereof.
     6.06 The use of the masculine gender shall also include within its meaning
the feminine. The use of the singular shall include within its meaning the
plural and vice versa.
7. Amendment or Termination
     7.01 The Board of Directors or the Committee may, at any time, without the
consent of the Participants in the Plan, amend the Plan, or any portion thereof.
     7.02 The Board of Directors may, by resolution adopted by a majority of the
entire Board of Directors, at any time terminate the Plan or any portion
thereof.

3



--------------------------------------------------------------------------------



 



     7.03 No amendment or termination of the Plan or any portion thereof by the
Board of Directors shall, without the consent of a Participant, adversely affect
any award previously made to the Participant.
8. Code Section 409A
     Although the Corporation does not guarantee to the Participant any
particular tax treatment relating to the awards under the Plan, it is intended
that the awards be exempt from Section 409A of Code and the regulations and
guidance promulgated thereunder (collectively, “Code Section 409A”), and the
Plan shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding anything
herein to the contrary, in no event whatsoever shall the Corporation be liable
for any additional tax, interest or penalties that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.

4



--------------------------------------------------------------------------------



 



MANAGEMENT INCENTIVE BONUS PLAN (MIP): The purposes of the BorgWarner Inc.
(“Company”) Management Incentive Bonus Plan are (a) to assist the Company in
attracting and retaining in the employ of the Company and its Subsidiaries,
individuals of outstanding competence, and (b) to provide performance incentives
for officers, executives and other key employees of the Company and its
Subsidiaries.
TERMS AND CONDITIONS: The incentive opportunity may, with the consent of the
Committee selected by the Board of Directors of the Company or the Compensation
Committee if no Committee is selected (“Committee”), be communicated to
participants; provided, however, that the actual amount to be awarded and the
form, the manner of payment, conditions, time and terms of payment of awards
shall at all times remain within the sole discretion of the Committee, provided
that any such payment is exempt from, Section 409A of the Internal Revenue Code
of 1986, as amended. The Committee may refrain from paying an incentive award to
participants who may have attained one or more of the performance criteria, but
who in the Committee’s opinion upon review of a recommendation by management
have otherwise failed to perform satisfactorily.
The Committee, in its sole discretion, may refrain from granting an incentive
award to any participant who has voluntarily or involuntarily left his or her
employment with the Company or its Subsidiaries or has given notice of intention
to leave before the award is actually made.
INCENTIVE AWARD: A participant may be eligible for an incentive award based on
attaining the year-end financial results as determined by the Committee and as
set forth on the opposite page. If the incentive opportunity for the current
calendar year is not attained, a participant may carry forward the incentive
opportunity not attained for a two-year period (one-half of the incentive
opportunity not attained during each of two years). Moreover, any discretionary
or special bonus payment will be deducted from the carryover amount. Also, a
performance level of at least the “threshold” must be attained in the current
year in order for the prior years carryover to be paid in the current year.
TIME OF PAYMENT: Payment shall be made by check by March 15th of the calendar
year following the calendar year the award is granted, and payment is subject to
applicable tax withholding.
PLAN ADMINISTRATION:

      Event   Effect on Incentive Award
1. Promotion / Lateral Transfer
  New incentive agreement with incentive opportunity prorated based on time in
each position and/or Unit. The carryover opportunity will remain the same and
payout will be based on prior Units performance.
 
   
2. Demotion
  New incentive agreement with incentive opportunity prorated based on time in
each position. Demotions due to performance may result in a decrease in prior
carryover amount.
 
   
3. Voluntary Termination
  No current calendar year incentive or carryover award if not continuously
employed by the Company or its Subsidiaries through December 31st of such year
and employed by the Company or its Subsidiaries on the date payment is made.
 
   
4. Involuntary Termination (not
     for cause)/ Disability /
     Retirement
  A participant employed at least three months during the current calendar year
whose employment ends as a result of involuntary termination, disability or
retirement may be eligible to receive an incentive and carryover award based on
year-end financial results and calculated on a prorate basis for the period of
employment in that calendar year, payable by March 15th of the calendar year
following the calendar year such award is granted.
 
   
5. Termination for Cause
  No incentive or carryover award will be made.
 
   
6. Death
  A beneficiary of a participant employed at least three months during the
calendar year in which employment terminates due to Death may be eligible to
receive an incentive and carryover award based on year-end financial results and
calculated an a prorata basis for the period of employment in that calendar
year, payable by March 15th of the calendar year following the calendar year
such award is granted.

5